Justice Murray
delivered the opinion of the Court. This was *63an action to enforce a mechanic’s lien. It appears from the record, that the work in question was performed for the defendant Cronise, from whom the defendants purchased. Upon the trial of the cause in the Court below, the defendants offered themselves as witnesses for each other, to prove that the work was performed in an unworkmanlike manner, and that nothing was due to the plaintiffs. This testimony was rejected by the Court. The 303 and 304 sections of the Old Practice Act provide, that a party may be examined on behalf of his co-plaintiff, or co-defendant, but the examination so taken shall not be used on behalf of the party so examined, &c.: and that no person shall be excluded as a witness by reason of his interest in the event of the suit. Section 305 declares, that the last section shall not apply to a party to the action, or a party for whose immediate benefit the suit is prosecuted or defended. Without stopping to inquire how far the latter section controls the two former ones, the Court are of opinion that the interests of the defendants, as disclosed by the record, are so inseparable, that the testimony of either must necessarily enure to his own benefit. If Hart had been allowed to testify that the work was done in an unskilful manner, in discharging Cronise, he would have discharged his own property from the lien: and Cronise’s testimony that nothing was due to the plaintiffs would have discharged himself from all personal liability. Our statute allowing persons to testify in their own cases is in derogation of the common law rule. It opens a wide door to perjury, and cannot be too strictly construed by courts. The ruling of the Court below was correct.
The next question for our consideration is as to the sufficiency of the lien. The notice filed described the property as the wharf situated on Battery Street, between Pacific and Jackson Streets, in San Francisco. It is admitted that the lien was filed within the time required by law. We think the description of the property sufficiently certain. In Springer v. Keyser, 6 Wharton, a claim filed under the mechanics’ lien law of Pennsylvania, describing the building as situated on the west side of Thirteenth, between "Vine and James Streets, was held sufficiently certain, when in fact the building was on Thirteenth, between Callowhill and James Streets: as the owner had no other house in Thirteenth Street. In Harkner v. Conrad, 12 Serg. & R., it was *64held that a house described as a three-story brick house, situated on the south side of Walnut, between Eleventh and Twelfth Streets, was sufficiently certain. It is sufficient if the claim be set forth with convenient certainty. Neither can the fact that Hart purchased before the lien was filed make any difference in this case. The transfer to him could not defeat liens which had already accrued upon the premises.
So much of the judgment of the Court below as discharges the lien for vagueness and uncertainty must be reversed.
Cause remanded.